 



Exhibit 10.1
 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
Between
GENITOPE CORPORATION
Borrower
and
COMERICA BANK
Bank
Dated as of December 15, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND USAGE
    1  
Section 1.1 Definitions
    1  
Section 1.2 Computation of Time Periods
    6  
Section 1.3 Accounting Terms
    7  
Section 1.4 Interpretation
    7  
ARTICLE II AMOUNT AND TERMS OF THE LETTER OF CREDIT
    7  
Section 2.1 The Letters of Credit
    7  
Section 2.2 Issuing the Letter of Credit
    7  
Section 2.3 Fees
    8  
Section 2.4 Reimbursement
    8  
Section 2.5 Default Rate
    8  
Section 2.6 Increased Costs
    8  
Section 2.7 Payments and Computations
    9  
Section 2.8 Evidence of Debt
    10  
Section 2.9 Obligations Absolute
    10  
Section 2.10 Security
    10  
ARTICLE III CONDITIONS OF ISSUANCE
    11  
Section 3.1 Conditions Precedent to Issuance of the Letter of Credit
    11  
Section 3.2 Additional Conditions Precedent to Issuance of the Letter of Credit
    12  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    13  
Section 4.1 Representations and Warranties
    13  
ARTICLE V COVENANTS OF THE BORROWER
    15  
Section 5.1 Affirmative Covenants
    15  
Section 5.2 Negative Covenants
    18  
ARTICLE VI EVENTS OF DEFAULT
    19  
Section 6.1 Events of Default
    19  
Section 6.2 Remedies Upon an Event of Default
    21  
ARTICLE VII GENERAL PROVISIONS
    21  
Section 7.1 Notices, Etc
    21  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 7.2   Survival of Covenants; Successors and Assigns
    22  
Section 7.3   Participations
    22  
Section 7.4   Right of Set-Off
    22  
Section 7.5   Liability of Bank: Indemnification
    23  
Section 7.6   Liability of the Bank
    23  
Section 7.7   Expenses and Taxes
    24  
Section 7.8   No Waiver; Conflict
    24  
Section 7.9   Modification, Amendment, Waiver, Etc
    24  
Section 7.10 Dealing with the Borrower
    24  
Section 7.11 Severability
    24  
Section 7.12 Counterparts
    24  
Section 7.13 Table of Contents; Headings
    24  
Section 7.14 Prior Agreements Superseded
    24  
Section 7.15 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
    25  
Section 7.16 Reference Provision
    25  

-ii-



--------------------------------------------------------------------------------



 



LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
     This Letter of Credit and Reimbursement Agreement, dated as of December 15,
2005 (this “Agreement”), is by and between GENITOPE CORPORATION, a Delaware
corporation (the “Borrower”), and COMERICA BANK, a Michigan banking corporation
(the “Bank”).
     The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     Section 1.1 Definitions. As used in this Agreement,
     “Account” means the collateral custodial account established by Borrower
with Securities Intermediary pursuant to the Custodial Account Agreement and all
cash, securities and investments (including, without limitation, all Approved
Investments) from time to time in or credited to the Account, as described in
the Supplemental Letter between Bank and Borrower of even date herewith.
     “Account Control Agreement” means that certain Account Control Agreement,
dated as of even date herewith, among the Borrower, Bank and the Securities
Intermediary.
     “Account Manager” shall mean Payden & Rygel, in its capacity as manager of
the Account.
     “Account Pledge Agreement” means that certain Security Agreement-Account
Pledge, dated as of even date herewith, between the Borrower and the Bank
pursuant to which Bank is granted a first priority security interest in the
Account, all cash, instruments and securities from time to time in the Account,
and in the Certificates of Deposit and all proceeds of the foregoing.
     “Affiliate” for any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
when used with respect to any specified Person, means the power to direct the
policies of such Person, directly or indirectly, whether through the power to
appoint and remove members of its Governing Body, the ownership of voting
securities, by contract, or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
     “Agreement” means this Letter of Credit and Reimbursement Agreement as it
may be amended or supplemented from time to time in accordance with its terms.
     “Approved Investment” means (i) cash, (ii) money market instruments,
(iii)United States Treasury bills, and (iv) other United States Federal agency
securities which carry the direct or implied guaranty of the government of the
United States (i.e., securities of the Government National Mortgage Association,
Federal Home Loan Bank and Federal National Mortgage Association).

Page 1



--------------------------------------------------------------------------------



 



     “Bank” has the meaning set forth in the preamble hereto.
     “Bank Rate” means the higher of (i) the Base Rate or (ii) the Federal Funds
Rate plus 1.00% per annum.
     “Bankruptcy Code” means The Bankruptcy Reform Act of 1978 (Pub. L. No. 95
598; 11 U.S.C.), as amended or supplemented from time to time, or any successor
statute, and any and all rules and regulations issued or promulgated in
connection therewith.
     “Base Rate” means at the time any determination thereof is to be made, the
fluctuating per annum rate of interest then most recently announced by the Bank
as its “Base Rate” on commercial loans. The parties hereto understand and
acknowledge that the Base Rate is a rate set by the Bank based upon various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans at, above or below the Base Rate. Any change in
the Base Rate shall take effect hereunder as of and on the opening of business
on the date specified in the announcement of such change. A certificate in
writing by the Cashier or any Vice President of the Bank as to the Base Rate as
of any date shall be prima facie evidence of such fact.
     “Beneficiary” means John Arrillaga, Trustee u/t/a dated 7/20/77 and Richard
T. Peery, Trustee u/t/a dated 7/20/77, or their respective successor trustees
under the respective trust agreements.
     “Borrower” has the meaning set forth in the preamble hereto.
     “Borrower Authorized Representative” means any officer of the Borrower or
the person or persons at the time designated to act on behalf of the Borrower by
a written certificate signed by the Borrower and approved by the Bank.
     “Business Day” means any day other than a Saturday, a Sunday, or a day on
which commercial banks in the City of Los Angeles, California are authorized or
required by law or executive order or decree to close.
     “Certificates of Deposit” means those certain certificates of deposit
issued by Bank to Borrower in aggregate amount of One Million Dollars and all
replacements, renewals and proceeds thereof, as described in the Supplemental
Letter between Bank and Borrower of even date herewith.
     “Closing Date” means December 15, 2005.
     “Collateral” means the Account (including all cash, securities and
investments (including Approved Investments) from time to time therein or
credited thereto), the Certificates of Deposit, all products and proceeds
thereof and all other property and assets of Borrower that Bank is now or
hereafter granted a Lien upon as security for the Obligations.
     “Custodial Account Agreement” means the custodial account agreement dated
November 30, 2005 between Borrower and Securities Intermediary.

Page 2



--------------------------------------------------------------------------------



 



     “Date of Issuance” has the meaning assigned to that term in Section 2.2.
     “Default” means an event which after the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
     “Default Rate” has the meaning assigned to that term in Section 2.5.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any rules and regulations promulgated
thereunder.
     “Event of Default” means an event described in Section 6.1.
     “Expenses” means (i) all expenses of the Bank paid or incurred in
connection with its due diligence and investigation of the Borrower, including
appraisal, filing, recording, documentation, publication and search fees and
other such expenses, and all reasonable attorneys’ fees and expenses (including
reasonable attorneys’ fees incurred pursuant to proceedings arising under the
Bankruptcy Code) incurred in connection with the structuring, negotiation,
drafting, preparation, execution and delivery of this Agreement, the Related
Documents, and any and all other documents, instruments and agreements entered
into in connection herewith; (ii) all expenses of the Bank, including reasonable
attorneys’ fees and expenses (including reasonable attorneys’ fees incurred
pursuant to proceedings arising under the Bankruptcy Code) paid or incurred in
connection with the negotiation, preparation, execution and delivery of any
waiver, forbearance, consent, amendment or addition to this Agreement or any
Related Document, or the termination hereof and thereof; (iii) all costs or
expenses paid or advanced by the Bank which are required to be paid by the
Borrower under this Agreement or the Related Documents, including taxes and
insurance premiums of every nature and kind of the Bank, and (iv) during
existence of an Event of Default occurs, all expenses paid or incurred by the
Bank, including reasonable attorneys’ fees and expenses (including reasonable
attorneys’ fees incurred pursuant to proceedings arising under the Bankruptcy
Code), costs of collection, suit, arbitration, judicial reference and other
enforcement proceedings, and any other out-of-pocket expenses incurred in
connection therewith or resulting therefrom, whether or not suit is brought, or
any other document, instrument or agreement entered into in connection herewith
in the nature of a workout.
     “Expiration Date” means the date on which the Letter of Credit A terminates
in accordance with its terms.
     “Federal Funds Rate” means a fluctuating rate of interest per annum equal
to the rate at which the Bank can buy overnight federal funds from the Federal
Reserve Bank of New York. Each change in the Federal Funds Rate shall take
effect simultaneously with the corresponding change or changes in such rate.
     “Fee Rate” means: (a) with respect to Letter of Credit A, one-half percent
(1/2%) per annum; and (b) with respect to Letter of Credit B and Letter of
Credit C, one percent (1%) per annum.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and

Page 3



--------------------------------------------------------------------------------



 



pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board, or in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession as in effect on the Date of
Issuance.
     “Governing Body” of any specified Person means the board of directors or
board of trustees of such Person or any duly authorized committee of that board,
or if there be no board of trustees or board of directors, then the person or
body that pursuant to law or the Organizational Documents of such Person, is
vested with powers similar to those vested in a board of trustees or a board of
directors.
     “Governmental Authority” means any foreign Governmental Authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, department, commission,
board, bureau or court or other judicial or administrative tribunal having
jurisdiction over the Bank, the Borrower, the Bond Issuer or any of their
respective Property.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise), (ii) entered into for the purpose
of assuring in any other manner the obligee of such Debt of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
or (iii) with respect to any letter of credit issued for the account of such
other Person or as to which such other Person is otherwise liable for
reimbursement of drawings, provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) performance or completion guarantees. The term “Guarantee” used as a
verb has a corresponding meaning.
     “Interior Improvements” has the meaning given it in the Construction
Agreements Related to Lease Agreements executed between Borrower and Beneficiary
as of May 16, 2005 build-out of the shell buildings located at 6800 and 6900
Dumbarton Circle, Fremont, California.
     “Lease” or “Lease Agreement” means that certain Lease Agreement dated
May 16, 2005 between Borrower and Beneficiary related to the lease by Borrower
from Beneficiary of a certain 109,786 square foot two story building located at
6900 Dumbarton Circle, Fremont, California, and that certain Lease Agreement
dated May 15, 2005 between Borrower and Beneficiary related to the lease by
Borrower from Beneficiary of a certain 109,786 square foot building located at
6800 Dumbarton Circle, Fremont, California.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule or regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

Page 4



--------------------------------------------------------------------------------



 



     “Letter of Credit(s), “Letter of Credit A”, “Letter of Credit B” and
“Letter of Credit C” each have the meanings set forth in Section 2.1 hereof.
     “Lien” means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions.
     “Material Adverse Effect” means a materially adverse effect on (i) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower, (ii) the validity or enforceability of, or the authority or
ability of the Borrower to perform its obligations under, this Agreement or any
of the other Related Documents to which it is a party or to consummate any of
the transactions contemplated hereby or thereby, or (iii) the rights of the Bank
hereunder or under the Related Documents (including the pledge of the Collateral
hereunder and the priority of the Liens created hereby or by any Related
Document).
     “Obligations” means all indebtedness of Borrower to Bank hereunder,
interest thereon and other obligations of the Borrower to the Bank arising under
this Agreement.
     “Officer’s Certificate” of any specified Person means a certificate signed
by the Chairman of the Governing Body, President, Vice President or Treasurer of
such Person or any other officer authorized by resolution of such Person (or in
the case of any Person that is not a corporation, by the managing partner or
other Person in which the power to act on behalf of such Person is vested by
law, the Organizational Documents of such Person or by subsequent action of its
Governing Body), and delivered to the Bank.
     “Organizational Documents” means with respect to each Person that is a
trust, the declaration of trust establishing such trust; with respect to a
Person that is a corporation, the certificate of incorporation or articles of
incorporation and by-laws of such corporation; with respect to a Person that is
a limited liability company, the certificate of formation or articles of
organization, and the limited liability company agreement or operating
agreement, of such limited liability company; and, with respect to a Person that
is a partnership, the partnership agreement establishing such partnership; in
each case including any and all modifications thereof as of the date of the
document referring to such Organizational Document and any and all future
modifications thereof.
     “Permitted Encumbrance” means Liens on assets and properties of Borrower
other than the Collateral:
     (a) in favor of carriers, warehousemen, mechanics, and materialmen granted
in the ordinary course of business for amounts not overdue or being contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside on Borrower’s books;
     (b) made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure tenders, statutory obligations, bids, self insurance
surety bond or performance bonds or

Page 5



--------------------------------------------------------------------------------



 



similar obligations entered in the ordinary course of business;
     (c) judgment liens with respect to judgments being contested in good faith
which do not otherwise result in an Event of Default under Section 5.2(g)
hereof;
     (d) easements, rights of way, zoning restrictions and minor defects or
irregularities in title which do not materially interfere with the value or use
of the property to which such Liens are attached;
     (e) Liens for taxes not at the time delinquent or thereafter payable
without penalty or being contested by appropriate proceedings and for which
adequate reserves have been established on the books of Borrower;
     (f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security, and other like obligations, or to secure the
performance of tenders, statutory obligations, surety, bid and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-the money bonds and similar obligations incurred in the ordinary
course of business; and
     (g) Liens in favor of other financial institutions arising in connection
with Borrower’s deposit or investments accounts held at such institutions to
secure fees and charges in connection with said accounts.
     “Person” means an individual, a corporation, a partnership, an association,
a joint venture, a trust, an unincorporated organization or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof
     “Related Documents” has the meaning assigned to that term in Section 2.9.
     “Securities Intermediary” means Comerica Bank, acting through its
institutional trust department, in its capacity as holder and administrator of
the Account.
     “State” means the State of California.
     “Stated Termination Date” means: (a) with respect to Letter of Credit A,
May 30, 2009; (b) with respect to Letter of Credit B and Letter of Credit C,
January 29, 2021.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     Section 1.2 Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Page 6



--------------------------------------------------------------------------------



 



     Section 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP in a manner consistently
applied, except as otherwise stated herein.
     Section 1.4 Interpretation. The following rules shall apply to the
construction of this Agreement unless the context requires otherwise: (a) the
singular includes the plural and the plural, the singular; (b) words importing
any gender include the other gender; (c) references to statutes are to be
construed as including all statutory provisions consolidating, amending or
replacing the statute to which reference is made; (d) references to “writing”
include printing, photocopy, typing, lithography and other means of reproducing
words in a tangible visible form; (e) the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
(f) references to articles, sections (or subdivisions of sections), exhibits,
appendices, annexes or schedules are to those of this Agreement unless otherwise
indicated; (g) references to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications to such
instruments, but only to the extent that such amendments and other modifications
are permitted or not prohibited by the terms of this Agreement; (h) references
to Persons include their respective permitted successors and assigns; and (i)
headings herein are solely for the convenience of reference and shall not
constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
     All times given herein shall refer to Pacific Standard time or Pacific
Daylight time, as applicable, unless otherwise specified.
ARTICLE II
AMOUNT AND TERMS OF THE LETTER OF CREDIT
     Section 2.1 The Letters of Credit. The Bank agrees, on the terms and
conditions hereinafter set forth, to issue and deliver the Irrevocable Standby
Letters of Credit in the form of the two letters of credit attached as Exhibit A
(referred to individually and together herein as “Letter of Credit A”),
Exhibit B (“Letter of Credit B”) and Exhibit C (“Letter of Credit C”, called
together with Letter of Credit A and Letter of Credit B, the “Letters of Credit”
and each referred to individually as a “Letter of Credit”) in favor of the
Beneficiary on the Date of Issuance each expiring on its Stated Termination
Date, (unless renewed as hereinafter provided) and in the face amount of: (a)
$23,000,000 and $11,000,000 (i.e., $34,000,000 in aggregate), in the case of
Letter of Credit A, (b) $500,000 in the case of Letter of Credit B; and (c)
$500,000 in the case of Letter of Credit C.
     Section 2.2 Issuing the Letter of Credit. The Letters of Credit shall be
issued on the date the applicable conditions set forth in Article III hereof
shall be fulfilled (the “Date of Issuance”). Borrower may, from time to time
hereafter (so long as no Event of Default at the time exists and with the
written consent of Beneficiary, in form satisfactory to Bank) request amendments
to Letter of Credit A for the purpose of decreasing the amount available for
drawing thereunder, provided that, (i) such requests shall not be made more
frequently than monthly and shall be delivered to Bank in writing not less than
five (5) Business Days prior to the proposed effective date of such reduction,
(ii) each such requested reduction shall be in an amount not less than One
Million Dollars ($1,000,000), (iii) together with such request, Borrower shall
deliver to

Page 7



--------------------------------------------------------------------------------



 



Bank such evidence as Bank shall require that, the aggregate amount of
reductions of Letter of Credit A (after giving effect to such requested
reduction) will not exceed the aggregate amount of cash payments made by
Borrower in payment of the costs of the Interior Improvements as of the date for
such reduction, and (iv) Bank’s obligation to issue such reduction shall be
subject to payment to Bank, prior to the effective date of such reduction, of an
amendment fee in an amount determined by Bank.
     Section 2.3 Fees.
          (a) The Borrower hereby agrees to pay or cause to be paid to the Bank
non-refundable, fully-earned fees in the amount of the Fee Rate with respect to
each Letter of Credit multiplied by the face amount of the respective Letters of
Credit. Such fees shall be payable annually in advance on the Date of Issuance
and on each anniversary of the Date of Issuance.
          (b) The Borrower hereby agrees to pay to the Bank, upon each amendment
of a Letter of Credit, an amendment fee to be in amount determined by the Bank
in connection therewith.
          (c) The Borrower hereby agrees to pay to the Bank, upon each drawing
under the Letter of Credit in accordance with its terms, a negotiation fee in
amount equal to the greater of (i) 1/8% of the amount of such drawing, or (ii)
$500.
          (d) Any amount of fees payable by the Borrower to the Bank, that is
not paid when due, shall bear interest, from the date such amount of fees was
due until the date of payment in full, at the Default Rate, payable promptly on
demand and on the date of payment in full.
     Section 2.4 Reimbursement. The Borrower hereby agrees to pay to the Bank,
(a) any amount drawn under any Letter of Credit, immediately after (and on the
same Business Day as) such drawing, plus (b) interest at the Default Rate
payable on demand and on the date of payment in full on any amount remaining
unpaid by the Borrower to the Bank, from the date any such amount becomes
payable until payment in full.
     Section 2.5 Default Rate. Any sum payable by the Borrower to the Bank
hereunder that is not paid when due shall bear interest from the date such
amount becomes due until the date of payment in full, at a rate per annum (the
“Default Rate”) equal to the Bank Rate for such day plus two percent (2.00%) per
annum, which interest shall be payable on demand and on the date of payment in
full, but if no demand is made, then monthly in arrears. Any sum payable by the
Borrower to the Bank hereunder upon the occurrence or during the continuance of
any Default or Event of Default hereunder shall bear interest from the date of
the occurrence of such event until such time as the Default, Event of Default or
event of default is cured to the satisfaction of the Bank, at the Default Rate,
which interest shall be payable on demand and on the date of payment in full,
but if no demand is made, then monthly in arrears as set forth above.
     Section 2.6 Increased Costs. If any law, regulation or change in any law or
regulation or in the interpretation thereof or any ruling, decree, judgment,
guideline, directive or recommendation (whether or not having the force of law)
by any regulatory body, court, central

Page 8



--------------------------------------------------------------------------------



 



bank or any administrative or Governmental Authority charged or claiming to be
charged with the administration hereof (including, without limitation, a request
or requirement that affects the manner in which the Bank allocates capital
resources to its commitments, including its obligations hereunder or under any
Letter of Credit) shall either (i) impose upon, modify, require, make or deem
applicable to the Bank or any of its affiliates, subsidiaries any reserve
requirement, special deposit requirement, insurance assessment or similar
requirement against or affecting any Letter of Credit or this Agreement or
(ii) subject the Bank or any of its affiliates, subsidiaries to any tax, charge,
fee, deduction or withholding of any kind whatsoever in connection with any
Letter of Credit or this Agreement or change the basis of taxation of the Bank
or any of its affiliates, subsidiaries (other than a change in the rate of tax
based on the overall net income of the Bank or such affiliate or subsidiary) in
connection with any Letter of Credit or this Agreement or (iii) impose any
condition upon or cause in any manner the addition of any supplement to or
increase of any kind to the Bank’s or any affiliate’s or subsidiary’s capital or
cost base for issuing, maintaining, or participating in any Letter of Credit or
this Agreement that results in an increase in the capital requirement supporting
such obligations, or (iv) impose upon, modify, require, make or deem applicable
to the Bank or any of its affiliates or subsidiaries any capital requirement,
increased capital requirement or similar requirement, such as the deeming of any
Letter of Credit or this Agreement to be an asset held by the Bank or any of its
affiliates, subsidiaries or Participants for capital adequacy calculation or
other purposes (including, without limitation, a request or requirement that
affects the manner in which the Bank allocates capital resources to its
commitments including its obligations hereunder or under any Letter of Credit),
and the result of any events referred to in (i), (ii), (iii) or (iv) above shall
be to increase the costs in any way to the Bank or any affiliate, subsidiary of
issuing or maintaining in any Letter of Credit or this Agreement or reduce the
amount payable by the Borrower hereunder or reduce the rate of return on
capital, as a consequence of the issuing or maintaining or participating in the
Letter of Credit or this Agreement, to a level below that which the Bank, its
affiliates or subsidiaries could have achieved but for such events; then and in
such event the Borrower shall, promptly upon receipt of written notice to the
Borrower by the Bank of such increased costs and/or decreased benefits, pay to
the Bank all such additional amounts as, in the Bank’s or any affiliate’s or
subsidiary’s sole good faith calculation as allocated to the Letter of Credit,
shall be sufficient to compensate it for all such increased costs and/or
decreased benefits, all as certified by the Bank in said written notice to the
Borrower. Such certification shall be conclusive and binding on the parties
hereto, absent manifest error. In determining such amount, the Bank or any
affiliate, subsidiary or Participant may use any reasonable averaging or
attribution methods.
     Section 2.7 Payments and Computations. The Borrower shall make or arrange
to make each payment hereunder on the day when due in lawful money of the United
States of America to the Bank (i) at its address referred to in Section 7.1 in
same day funds. Payments received after 3:00 p.m. on any day shall be deemed to
be received on the next Business Day. The Borrower hereby authorizes the Bank,
if and to the extent payment is not made when due hereunder, to charge from time
to time against any of the Borrower’s accounts with the Bank any amount so due.
Computations of the Base Rate, Federal Funds Rate, the Bank Rate, the Default
Rate and of any fees or commissions hereunder shall be made by the Bank on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) elapsed. Whenever any payment to be made
hereunder shall be stated to be due on a day that is

Page 9



--------------------------------------------------------------------------------



 



not a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest, fee or commission, as the case may be.
     Section 2.8 Evidence of Debt. The Bank shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower resulting from any drawing under the Letter of Credit and the amounts
of principal, interest and fees payable and paid from time to time hereunder.
Absent manifest error, in any legal action or proceeding in respect of this
Agreement, the entries made in such account or accounts shall be conclusive
evidence of the existence and amounts of the obligations of the Borrower therein
recorded.
     Section 2.9 Obligations Absolute. The payment obligations of the Borrower
under this Agreement shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, the Account Pledge Agreement, Account Control Agreement, Custodial
Account Agreement any financing statement or any other agreement or instrument
relating hereto or thereto (collectively, the “Related Documents”);
     (ii) any amendment or waiver of or any consent to or departure from all or
any of the Related Documents or any other document;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against Beneficiary, Securities Intermediary, or
any beneficiary, or transferee, of any Letter of Credit, the Bank, or any other
person or entity, whether in connection with this Agreement, the transactions
contemplated herein or in any other Related Document, or any unrelated
transaction;
     (iv) any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (v) payment by the Bank under a Letter of Credit against presentation of a
draft or certificate which does not comply with the terms of such Letter of
Credit; or
     (vi) any other circumstances or happening whatsoever, whether or not
similar to any of the foregoing.
     Section 2.10 Security. All amounts payable under this Agreement are secured
by the Collateral as defined in the Account Pledge Agreement (including the
Account and Certificates of Deposit). The Bank is hereby authorized to file one
or more financing statements (including fixture filings), continuation
statements, or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Lien and security interest granted by
the

Page 10



--------------------------------------------------------------------------------



 



Borrower, without the signature of the Borrower, and naming the Borrower as a
debtor and the Bank as secured party.
ARTICLE III
CONDITIONS OF ISSUANCE
     Section 3.1 Conditions Precedent to Issuance of the Letter of Credit. The
obligation of the Bank to issue the Letter of Credit is subject to the condition
precedent that the Bank shall have received on or before the Date of Issuance
the following, each dated as of the Date of Issuance (unless specified otherwise
below), in form and substance reasonably satisfactory to the Bank:
          (a) This Agreement. This Agreement, duly executed by the Borrower.
          (b) Borrower Documents. (i) Certified copies of the Organizational
Documents of the Borrower, (ii) certificates from the State as to the due
incorporation and good standing of the Borrower, (iii) certificates from the
Franchise Tax Board of the State as to the good standing of the Borrower, and
(iv) certified copies of all resolutions and proceedings taken by the Board of
Directors of the Borrower or any duly authorized committee thereof authorizing
and approving the execution, delivery and performance of this Agreement, any
other Related Document to which the Borrower is a party, and the transactions
contemplated hereby and thereby, certified by a Borrower Authorized
Representative as being in full force and effect on and as of the Date of
Issuance.
          (c) Representations and Warranties True: No Default. On the Date of
Issuance each representation and warranty on the part of the Borrower contained
in any Related Document to which the Borrower is a party is true and correct in
all material respects on and as of the Date of Issuance as though made on and as
of such date and no Default or Event of Default has occurred and is continuing
or could result from the execution and delivery of such Related Documents or the
issuance of the Letter of Credit.
          (d) Borrower Incumbency Certificate and Signature Verification. An
incumbency certificate of the Borrower with respect to the officers who are
authorized to sign the Related Documents to which the Borrower is a party on
behalf of the Borrower indicating true signatures of each such officer signing
such Related Documents.
          (e) Borrower Certificate. A certificate of the Borrower dated the Date
of Issuance, to the effect that (i) each representation and warranty on the part
of the Borrower contained in any Related Document to which the Borrower is a
party is true and correct in all materials respects on and as of the Date of
Issuance as though made on and as of such date, and (ii) that no Default or
Event of Default has occurred and is continuing or could result from the
execution and delivery of such Related Documents or the issuance of the Letter
of Credit.
          (f) Fees Payable. Payment to the Bank of all fees and Expenses payable
by the Borrower pursuant to Sections 2.3 and 7.7 hereof.

Page 11



--------------------------------------------------------------------------------



 



          (g) Financing Statements. Evidence that any financing statements or
agreements necessary to provide for a valid and perfected first priority Lien on
and security interest in the Collateral in favor of the Bank subject to no other
Liens, other than Permitted Encumbrances.
          (h) Searches. Copies of recent searches, in form and substance
satisfactory to the Bank, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of the Borrower, together with copies
of all such filings disclosed by such search, and UCC termination statements
duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement).
          (i) Collateral. Confirmation by Bank that Approved Investments with
fair market values not less than $37,780,000 are in the Account, that the
Certificates of Deposit have been established with Bank and that all steps
determined by Bank to be necessary to perfect its Lien al of the foregoing have
been completed to Bank’s satisfaction.
          (j) Related Documents. Receipt by the Bank of the Related Documents,
duly executed and in form and substance reasonably satisfactory to the Bank.
          (k) Use of Letters of Credit. Such confirmation of Bank may require
demonstrating: (i) Letter of Credit A shall be utilized by Beneficiary solely as
security for Borrowers obligations to complete Interior Improvements and shall
not secure, in any part, any rental obligations under the Lease, and (ii) that
Letter of Credit B and Letter of Credit C will be the sole security granted to
Beneficiary for rental obligations under the Lease.
          (l) Other Documents. Such other documents and certificates as the Bank
or its counsel shall have reasonably requested.
     Section 3.2 Additional Conditions Precedent to Issuance of the Letter of
Credit. The obligation of the Bank to issue the Letter of Credit shall be
subject to the further conditions precedent that on the Date of Issuance the
following statements shall be true and the Bank shall have received an Officer’s
Certificate from the Borrower, dated the Date of Issuance, stating that:
     (i) The representations and warranties of the Borrower contained in
Section 4.1 of this Agreement and in any other Related Document to which the
Borrower is a party, are true and correct in all material respects on and as of
the Date of Issuance of the Letter of Credit as though made on and as of such
date;
     (ii) No Default or Event of Default has occurred and is continuing or could
result from the execution and delivery of the Related Documents to which the
Borrower is a party or the issuance of the Letter of Credit; and

Page 12



--------------------------------------------------------------------------------



 



     (iii) True, complete (including all exhibits, attachments, schedules,
amendments or supplements thereto) and executed counterparts of the Related
Documents have been delivered to the Bank and the Related Documents have not
been modified, amended or rescinded, and are in full force and effect as of the
Date of Issuance.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties. To induce the Bank to enter
into this Agreement and issue the Letter of Credit, the Borrower represents and
warrants to the Bank as of the Date of Issuance and as of any date on which the
Bank honors a draw under the Letter of Credit that:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State and is in good standing and duly
licensed in all other jurisdictions in which the conduct of its business
requires it to be so qualified, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect. The Borrower
has all requisite corporate power and authority to conduct its business, to own
its Property, and to execute and deliver and perform all of its obligations
under this Agreement and the Related Documents to which it is a party.
          (b) The execution, delivery and performance by the Borrower of this
Agreement and the Related Documents to which it is a party are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not, and will not, contravene (i) any provision of the
Organizational Documents of the Borrower, (ii) any Legal Requirements applicable
to the Borrower or its Property; or (iii) any material contractual restriction
binding on or affecting the Borrower or its Property, and do not result in or
require the creation of any prohibited Lien, security interest or other charge
or encumbrance upon or with respect to its Property or its revenues.
          (c) No order, consent, permit, authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any other Related Document to which the Borrower is a party, except
as have been duly obtained or made and are in full force and effect.
          (d) Each of this Agreement and the other Related Documents to which
the Borrower is a party is and will be the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          (e) Except as disclosed on Schedule 4.1(e), there is no pending or, to
the Borrower’s knowledge, threatened action, investigation or proceeding before
any court,

Page 13



--------------------------------------------------------------------------------



 



governmental agency or arbitrator against or affecting the Borrower or its
Property or its revenues that would be reasonably expected to have a Material
Adverse Effect.
          (f) The Borrower has filed all income tax returns and all other
material tax returns that are required to be filed by the Borrower by the date
due, and has paid all taxes due pursuant to such returns or pursuant to any
assessments received by the Borrower, other than taxes or assessments being
contested by the Borrower in good faith by appropriate proceedings. The charges,
accruals and reserves on the books of the Borrower in respect of taxes or other
governmental charges are adequate.
          (g) In addition to the representations and warranties contained in
this Section 4.1, all representations and warranties contained in any other
Related Document to which the Borrower is a party or in any agreement, document,
instrument or certificate delivered by or on behalf of the Borrower in
connection with the transactions contemplated hereby and thereby shall
constitute representations and warranties made by the Borrower hereunder.
          (h) All representations and warranties made by Borrower herein shall
survive the delivery of this Agreement, and any investigation at any time made
by or on behalf of the Bank shall not diminish its rights to rely thereon. All
statements made by Borrower contained in any certificate, report, document or
other instrument delivered by or on behalf of the Borrower under or pursuant to
this Agreement or the Related Documents to which it is a party or in connection
with the transactions contemplated hereby shall constitute representations and
warranties made by the Borrower hereunder. All information submitted to the Bank
by or on behalf of the Borrower in connection with the transactions contemplated
hereunder was, to the best of the Borrower’s knowledge, information and belief,
accurate and complete as of the date thereof and did not contain any
misstatement of fact, and the Borrower has not failed to disclose to the Bank
any information known to the Borrower, the substance of which could have a
Material Adverse Effect (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith based upon reasonable assumptions
are not to be viewed as facts and that actual results during the periods covered
by such projections and forecasts may differ from the projected or forecast
results).
          (i) The obligations of the Borrower under this Agreement are not in
violation of the Organizational Documents of the Borrower.
          (j) The Borrower has good and marketable title to all of its assets
and properties (including the Collateral). The Collateral is free and clear of
all Liens other than the Liens thereon granted in favor of Bank. To the best of
Borrower’s knowledge, upon issuance of the Letters of Credit hereunder, Borrower
shall have complied in all material respects with all obligations under the
Lease Agreements and all the Lease Agreements are in full force and effect. The
Borrower enjoys peaceful and undisturbed possession under the Lease Agreements.
          (k) The Borrower is not in violation of or default under (and no event
has occurred that with the lapse of time or notice of action by a third party
could result in a default under) any (i) Organizational Documents, (ii) any
applicable Legal Requirement, (iii) any applicable judgment or decree or any
instrument evidencing any material indebtedness or under

Page 14



--------------------------------------------------------------------------------



 



any material agreement relating thereto, or (iv) any material mortgage, deed of
trust, security agreement, lease, franchise or other material agreement or other
instrument to which the Borrower is a party or by which the Borrower or any of
its property is subject or bound, except to the extent such violation or default
would not be reasonably expected to have a Material Adverse Effect.
          (l) The Borrower carries insurance with reputable insurers in respect
of its Property, in such amounts and against such risks as is customarily
maintained by other Persons of similar size engaged in similar business.
          (m) The Borrower is in compliance with all Legal Requirements in
respect of each benefit plan maintained by the Borrower for their employees,
including, but not limited to, all requirements under ERISA.
          (n) No filings, recordings, registrations or other actions are
necessary to create and perfect the Liens created hereby or by any Related
Document; all obligations of the Borrower hereunder are secured by the Liens
created hereby or by any Related Document;
          (o) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X issued by the Board of Governors of the Federal Reserve
System).
ARTICLE V
COVENANTS OF THE BORROWER
     Section 5.1 Affirmative Covenants. So long as a drawing is available under
any Letter of Credit, or the Bank shall have any commitment hereunder, or the
Borrower shall have any obligation to pay any amount to the Bank hereunder, the
Borrower shall:
          (a) Preservation of Existence, Etc. Preserve and maintain its legal
existence and all rights, privileges and franchises necessary in the conduct of
its business and in the performance of its obligations under the Related
Documents and not dissolve or otherwise discontinue its existence.
          (b) Compliance with Laws, Etc. Comply with all Legal Requirements
applicable to the Borrower and its assets and properties, non-compliance with
which would reasonably be expected to have a Material Adverse Effect.
          (c) Payment of Taxes, Etc. Pay and discharge before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or
levies, if any, imposed upon the Borrower or its Property or its revenues, and
(ii) all lawful claims that, if unpaid, might by law become a Lien upon its
properties or assets; provided, however, that the Borrower shall not be required
to pay and discharge or cause to be paid and discharged any such tax,
assessment, governmental charge, or claim to the extent that the amount,
applicability, or validity thereof shall currently be contested in good faith by
appropriate proceedings, so long as no tax sale does occur during such
proceedings and the Borrower shall have established and shall maintain adequate
reserves on its books for the payment of such amounts.

Page 15



--------------------------------------------------------------------------------



 



          (d) Visitation Rights. After occurrence of any Event of Default,
during normal business hours and to the extent not prohibited by law, permit the
Bank or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of
the Borrower and to discuss the affairs, finances and accounts of the Borrower
with any of its officers. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions relating to the
Borrower and its property and their revenues, in accordance with GAAP in a
manner consistently applied.
          (e) Reporting Requirements. Furnish to the Bank the following:
     (i) as soon as possible after becoming aware of the occurrence of an Event
of Default or Default continuing on the date of such statement, written notice
from a Borrower Authorized Representative setting forth details of such Event of
Default or Default and the action that the Borrower proposes to take with
respect thereto;
     (ii) as soon as possible after the occurrence of any event that could have
a Material Adverse Effect, written notice from a Borrower Authorized
Representative setting forth details of such event and the action that the
Borrower proposes to take with respect thereto;
     (iii) as soon as available but not later than one hundred twenty
(120) after the end of each fiscal year, a complete copy of Borrower’s audited
Financial Statement, which shall include at least Borrower’s balance sheet as of
the close of such fiscal year, and Borrower’s statement of income and retained
earnings and statement of cash flow for such fiscal year, certified by a
certified public accountant selected by Borrower and satisfactory to the Bank
(which will not unreasonably withhold its approval), which statements shall not
be qualified in any manner;
     (iv) as soon as available but not later than forty five (45) days after the
end of each fiscal quarter of Borrower, Borrower prepared balance sheets and
statements of income and retained earnings and cash flows as of the end of such
fiscal quarter, certified by a Borrower Authorized Representatives;
     (v) so long as Letter of Credit A remains issued and unexpired (an
thereafter, so long as any Obligations related to Letter of Credit A remain
outstanding) within twenty (20) days after the end of each month, (i) Account
statements from the Securities Intermediary and Account Manager showing the
status of the Account (including market values of the Approved Investments then
in or credited to the Account), (ii) investment portfolio reports prepared by
the Account Manager with respect to Borrower’s entire portfolio of cash and
investments and (iii) copies of all material public correspondence and
notifications related to the testing and/or approval process of “My Vax” and or
other vaccines and medications under development by Borrower received by

Page 16



--------------------------------------------------------------------------------



 



Borrower from the United States Food and Drug Administration or Security and
Exchange Commission or other governmental authority;
     (vi) with reasonable promptness, at any time that the Borrower becomes
aware of or has actual knowledge of the existence of any litigation or
proceedings before any Governmental Authority which, if determined adversely in
the opinion of the Borrower, could reasonably be expected to have a Material
Adverse Effect, written notice to the Bank with respect thereto; and
     (vii) such other information respecting the Borrower and the Collateral and
the Borrower’s revenues, as the Bank may from time to time reasonably request.
          (f) Insurance. Maintain, at the Borrower’s expense (and, upon request
of Bank, provide Bank with evidence of);
     (i) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks
(including fire and other risks insured against by extended coverage) as are
typically insured against in the same general area, by companies of comparable
size engaged in the same or similar business as the Borrower and its
subsidiaries;
     (ii) liability insurance in customary amounts for similar companies; and
     (iii) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
          (g) Maintenance of Permits, Etc. Take all necessary and appropriate
action to ensure the continuation in force of all material consents, licenses,
permits, orders, decrees, approvals, authorizations, registrations and filing
obtained or made in connection with its properties or its revenues, this
Agreement or the other Related Documents to which the Borrower is a party, or
the acquisition, construction or use of the leasehold under the Lease.
          (h) Maintenance of Properties, Etc. Maintain and preserve of its
property that is used or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
          (i) Investment Policy and Account Maintenance. Invest, or cause to be
invested, all of Borrowers liquid assets at all times in conformity with the
Borrower’s Investment Policy Guidelines, as revised March 3, 2005 and previously
delivered to Bank and with respect to the Account, cause all funds and assets in
or credited to the Account to be invested in Approved Investments. In the event
that, at any time, the amount available for drawing under Letter of Credit A
(plus the amount of any unreimbursed drawings thereunder) exceeds ninety percent
(90%) the aggregate value of Approved Investments in the Account , Borrower
shall,

Page 17



--------------------------------------------------------------------------------



 



within four (4) Business Days of such occurrence, cause additional Approved
Investments to be deposited in or credited to the Account, with values
sufficient to eliminate such excess.
          (j) Further Assurances. Execute and deliver, or cause to be executed
and delivered, to the Bank from time to time, promptly upon request therefor,
any and all other and further instruments (including correction instruments)
that may be reasonably requested by the Bank to cure any deficiency in the
execution and delivery of this Agreement or any Related Document to which it is
a party or more fully to describe particular aspects of any of the Borrower’s
agreements and undertakings provided in this Agreement or any Related Document
to which it is a party or so intended to be, or to perfect the Liens created
hereby or by any Related Document.
          (k) Benefit Plans. Cause any benefit plan maintained for its employees
to be in compliance in all material respects with all Legal Requirements
applicable thereto, including, but not limited to, all requirements under ERISA,
except for non-compliance which, in aggregate would not result in a material
adverse effect.
          (l) Primary Bank Accounts. Borrower shall use its best efforts to
establish its primary operating accounts with Bank.
          Notwithstanding anything to the contrary above, after the termination
or surrender of Letter of Credit A, and the payment of all Obligations in
connection therewith, all of the subsections of the foregoing Section 5.1, other
than subsection 5.1(e), clauses (i), (ii), (iii) (iv), (vi) and (vii) shall be
of no further force and effect and shall be deemed deleted from this Agreement.
     Section 5.2 Negative Covenants. So long as a drawing is available under the
Letter of Credit, or the Bank shall have any commitment with respect thereto, or
the Borrower shall have any obligation to pay any amount to the Bank hereunder,
the Borrower will not, without the prior written consent of the Bank:
          (a) Encumbrances & Liens, Etc. Pledge, assign, grant any security
interest in, allow any Lien to exist on the Collateral (other than to Bank) or
with respect to properties or assets of Borrower, (including without limitation,
any Liens in favor of Beneficiary as security for Borrowers’ obligations under
the Lease), other than (a) the Liens created hereby and by any other Related
Document (b) purchase money security interests and capital leases incurred in
connection with the purchase or lease of fixed assets, securing indebtedness
incurred in connection with such purchase or lease (c) Permitted Encumbrances
and (d) pledges of and security interests in cash and securities held by
Borrower (other than Collateral) as security for funded indebtedness of
Borrower;
          (b) Sale, Assignment, Transfer or Pledge. Sell, transfer, lease,
license or otherwise dispose of all or any portion of its Property, or any fixed
assets or equipment used at, on or in connection therewith, except for such
assets sold, leased or otherwise disposed of: (i) in the ordinary course of
business for at least fair market value; (ii) sales and discounts of accounts
receivable in the ordinary course of business, (iii) due to obsolescence or
excessive wear or upon

Page 18



--------------------------------------------------------------------------------



 



determination by the Borrower that such assets are no longer useful or necessary
to the purposes of the Borrower; (iv) sales and exchanges of Collateral in the
Account, to the extent specifically permitted under Section 3 of the Account
Control Agreement.
          (c) Account Manager. So long as Letter of Credit A is issued and
unexpired, without prior written consent from Bank, change the account manager
for the Account or release Payden & Rygel from its duties and responsibilities
as account manager for the Account.
          Notwithstanding anything to the contrary above, after the termination
or surrender of Letter of Credit A, and the payment of all Obligations related
thereto, clauses (b) and (c) of this Section 5.2 shall be of no further force
and effect and shall be deemed deleted from this Agreement.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.1 Events of Default. If any of the following events occur, the
Bank may do one or more of the following: declare an Event of Default and
exercise any of the remedies set forth herein. If an event described under the
paragraphs set forth in (b) and (c) below, then an Event of Default shall exist
automatically without any action by the Bank and the remedies set forth in
Section 6.2 shall apply:
          (a) Failure by the Borrower to pay when due any Obligation when
required to be paid hereunder or under any other Related Document within three
(3) Business Days after written notification to Borrower of the failure to make
payment on the due date for such payment;
          (b) The Borrower shall become or be the subject of any insolvency
proceeding or shall file a petition or other pleading seeking an “order for
relief” within the meaning of the United States Bankruptcy Code or shall file
any petition or other pleading seeking any reorganization, composition,
readjustment, liquidation or similar relief for itself under any present or
future law or regulation, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of the Borrower, or of
substantially all of its assets, or shall make a general assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due; or
          (c) If a petition or other pleading shall be filed against the
Borrower, seeking an “order for relief” within the meaning of the United States
Bankruptcy Code or any reorganization, composition, readjustment, liquidation or
similar relief under any present or future law or regulation and shall remain
undismissed or unstayed for an aggregate period of sixty (60) days (whether or
not consecutive), or if, by an order or decree of a court of competent
jurisdiction, the Borrower shall become the subject of an “order for relief”
within the meaning of the United States Bankruptcy Code or relief shall be
granted under or pursuant to any such petition or other pleading, and such order
or decree continues unvacated or unstayed, on appeal or otherwise, and in effect
for a period of sixty (60) days; or if, by order or decree of such court, there
shall be appointed, without the consent or acquiescence of the Borrower, a
trustee in

Page 19



--------------------------------------------------------------------------------



 



bankruptcy or reorganization or a receiver or liquidator of the Borrower, or of
all or any substantial part of the Property of the Borrower, and such order or
decree continues unvacated or unstayed, on appeal or otherwise, and in effect
for a period of sixty (60) days; or
          (d) The failure of the Borrower to perform, observe, or comply with
any covenants contained in Sections 5.1(i) or 5.2(a), (b) or (c) of this
Agreement; or
          (e) Failure of Borrower to observe or perform the covenants contained
in (i) Section 5.1(e) of this Agreement, and continuance of such failure for a
period in excess of five (5) days, or (ii) any other provision of this Agreement
or any Related Document and continuance thereof for a period of thirty (30) days
from the earlier of Borrower’s actual knowledge thereof or written notice by
Bank to Borrower thereof; or
          (f) Any representation or warranty made by the Borrower in connection
with this Agreement or the other Related Documents shall prove to have been
materially false when made or deemed made; or
          (g) One or more judgments, decrees or orders for the payment of money
in excess of $3,000,000 in aggregate, which is not subject to insurance (or for
which the carrier has denied or disputed coverage other than a routine
reservation of rights) shall be rendered against the Borrower and shall remain
unpaid or unstayed for a period in excess of twenty (20) days; or
          (h) Any payment or other material provision of this Agreement or any
of the other Related Documents to which it is a party shall cease to be valid
and binding on the Borrower, or the Borrower denies that it has any or further
liability or obligation under this Agreement or any Related Document; or
          (i) There is a default by the Borrower under any agreement or
instrument to which it is a party relating to any indebtedness in principal
amount in excess of Three Million Dollars ($3,000,000) to any Person other than
Bank either (i) in failing to pay any installment of principal or interest on
such indebtedness, which default shall not have been waived or excused within
any applicable grace period or (ii) as a result of which any such indebtedness
shall have been accelerated and declared to be due and payable prior to its date
of maturity; or
          (j) Any pledge, security interest or Lien created hereby or by any
other Related Document to secure any amount due by the Borrower under this
Agreement shall fail to be fully enforceable with the priority required
hereunder or thereunder; or
          (k) A Material Adverse Effect occurs; or
          (l) If, without prior consent of Bank, Dan W. Denney (“Denney”) ceases
to be active as the chief executive officer of Borrower and the Borrower is not
actively engaged in identification and retention of a suitable successor; or
          (m) If at any time (i) the aggregate amount of Borrower’s outstanding
Obligations related to Letter of Credit A plus the undrawn portion of the face
amount of Letter of Credit A at any time exceeds ninety percent (90%) of the
fair market value of the Account or (ii)

Page 20



--------------------------------------------------------------------------------



 



the aggregate face amounts of Letter of Credit B and Letter of Credit C exceed
the face amount of the Certificates of Deposit.
     Section 6.2 Remedies Upon an Event of Default. If any Event of Default
shall have occurred and be continuing, the Bank, may (a) declare all amounts
outstanding hereunder, all interest thereon and all other amounts payable
hereunder to be forthwith due and payable, whereupon all principal amounts
outstanding hereunder, all interest and all such other amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and (b) exercise any and all rights and remedies provided herein, under the
Related Documents, at law or in equity; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the United States Bankruptcy Code, and all amounts reimbursable pursuant
to Sections 2.4 and Section 2.5, all interest accrued and unpaid thereon and all
other amounts payable hereunder shall automatically become due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. During the pendency of a Default or
Event of Default, all amounts payable under this Agreement shall bear interest
at the Default Rate.
ARTICLE VII
GENERAL PROVISIONS
     Section 7.1 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including required copies) and sent by receipt
hand delivery (including Federal Express or other receipted courier service),
telex, telecopy, facsimile or regular mail, as follows:

             
if to the Beneficiary:
  Peery - Arvillaga        
 
        2650 Mission College Blvd. Ste. 101        
 
        Santa Clara, CA        
 
   
 
  Attention:        
 
           
 
  Telephone:   408-980-0130 x120    
 
           
 
  Facsimile:   408-980-1940    
 
           
 
           
if to the Borrower:
  Genitope Corporation         525 Penobscot Drive         Redwood City, CA
94062    
 
  Telephone:   650-482-2000    
 
           
 
  Facsimile:   650-472-2145    
 
           
 
           
if to the Bank:
  Comerica Bank         Two Embarcadero Center, Suite 300         San Francisco,
CA 94111         Attention: Robert Hurley         Telephone: (415) 477-3206    
    Facsimile: (415) 477-3270    

Page 21



--------------------------------------------------------------------------------



 



or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party. All such notices and communications
shall, when delivered or telexed, telecopied, faxed or mailed, be effective when
deposited with the courier, telexed, telecopied, faxed or mailed respectively,
addressed as aforesaid.
     Section 7.2 Survival of Covenants; Successors and Assigns. All covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall continue in full force and effect so long as the
Agreement is in effect and until all obligations of the Borrower hereunder and
under the other Related Documents shall have been paid in full. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall,
subject to the last sentence of this Section 7.2, be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of the Borrower which are contained in this Agreement shall
inure to the benefit of the successors and assigns of the Bank. The Borrower may
not transfer its rights or obligations under this Agreement without the prior
written consent of the Bank. This Agreement is made solely for the benefit of
the Borrower and the Bank, and no other Person or entity (including, without
limitation, the Bond Issuer) shall have any right, benefit or interest under or
because of the existence of this Agreement.
     Section 7.3 Participations. Notwithstanding the foregoing, the Bank shall
be permitted to grant to one or more Participants, a participation or
participations in all or any part of the Bank’s rights and obligations under
this Agreement, the Letter of Credit, or any other Related Document on a
participating basis but not as a party to this Agreement (a “Participation”),
without the consent of the Borrower. In the event of any such grant by the Bank
of a Participation to a Participant, whether or not upon notice to the Borrower,
the Bank shall remain responsible for the performance of its obligations
hereunder and under the Letter of Credit, and the Borrower shall continue to
deal solely and directly with the Bank in connection with the Bank’s rights and
obligations under this Agreement and under the Letter of Credit. The Borrower
agrees that each such Participant shall, to the extent of its Participation, be
entitled to the benefits of this Agreement as if such Participant were the Bank.
     Section 7.4 Right of Set-Off.
          (a) Upon the occurrence and during the continuance of any Event of
Default, the Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other debt at any time owing by the Bank to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, irrespective of whether or not the Bank
shall have made any demand hereunder.
          (b) The Bank agrees promptly to notify the Borrower after undertaking
any such set-off and application referred to in subsection (a) above, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Bank may have.

Page 22



--------------------------------------------------------------------------------



 



     Section 7.5 Liability of Bank: Indemnification. The Borrower hereby
indemnities and holds the Bank harmless from and against all claims, damages,
losses, liabilities, costs or expenses that the Bank may incur or that may be
claimed against the Bank by any Person:
          (a) by reason of or in connection with the execution, delivery or
performance of this Agreement, any Letter of Credit or any other Related
Document, or any transaction contemplated thereby or hereby provided, however,
that the Borrower shall not be required to indemnify the Bank pursuant to this
Section 7.5 (a) for any claims, damages, losses, liabilities, costs or expenses
to the extent finally determined by a court of competent jurisdiction to have
been caused by the Bank’s gross negligence or willful misconduct; or
          (b) by reason of or in connection with any claim, litigation or other
matter involving the Borrower provided, however, that the Borrower shall not be
required to indemnify the Bank pursuant to this Section 7.5(b) for any claims,
damages, losses, liabilities, costs or expenses to the extent finally determined
by a court of competent jurisdiction to have been caused by the Bank’s gross
negligence or willful misconduct; or
          (c) by reason of or in connection with the execution and delivery or
transfer of, or payment or failure to make payment under, any Letter of Credit;
provided, however, that the Borrower shall not be required to indemnify the Bank
pursuant to this Section 7.5(c) for any claims, damages, losses, liabilities,
costs or expenses to the extent finally determined by a court of competent
jurisdiction to have been caused by the Bank’s gross negligence or willful
misconduct.
               Without prejudice to the survival of any other obligation of the
Borrower hereunder, the indemnities and obligations of the Borrower contained in
this Section 7.5 shall survive the payment in full of amounts payable pursuant
to Article II and the termination of the Letter of Credit.
     Section 7.6 Liability of the Bank. The Borrower assumes all risks of the
acts or omissions of the Beneficiary and any other beneficiary or transferee of
any Letter of Credit with respect to its use of any Letter of Credit. Neither
the Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of the Beneficiary and any other beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
Bank against presentation of documents that do not comply with the terms of the
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary;
provided, that if the Bank shall receive prior written notification from the
Borrower that sufficiently identifies, in the opinion of the Bank, documents to
be presented to the Bank that are not to be honored, the Bank agrees that it
will not honor such documents.

Page 23



--------------------------------------------------------------------------------



 



     Section 7.7 Expenses and Taxes. The Borrower will promptly pay all
Expenses. In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement and the other Related Documents
and agrees to save the Bank harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
     Section 7.8 No Waiver; Conflict.
          (a) Neither any failure nor any delay on the part of the Bank in
exercising any right, power or privilege hereunder, nor any course of dealing
with respect to any of the same, shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
herein provided are cumulative, and not exclusive of any remedies provided by
law.
          (b) To the extent of any conflict between this Agreement on the one
hand and any other Related Document on the other hand, this Agreement shall
control as between the Borrower and the Bank.
     Section 7.9 Modification, Amendment, Waiver, Etc. No modification,
amendment or waiver of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by the parties hereto, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose given.
     Section 7.10 Dealing with the Borrower. The Bank and its affiliates may
accept deposits from, extend credit to and generally engage in any kind of
banking, trust or other business with the Borrower regardless of the capacity of
the Bank hereunder.
     Section 7.11 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction, and the remaining
portion of such provision and all other remaining provisions hereof will be
construed to render them enforceable to the fullest extent permitted by law.
     Section 7.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but when taken
together shall constitute but one agreement and any of the parties hereto may
execute this Agreement by signing any such counterpart.
     Section 7.13 Table of Contents; Headings. The table of contents and the
Section and subsection headings used herein have been inserted for convenience
of reference only and do not constitute matters to be considered in interpreting
this Agreement.
     Section 7.14 Prior Agreements Superseded. This Agreement shall completely
and fully supersede all prior undertakings or agreements, both written and oral,
between the Borrower and

Page 24



--------------------------------------------------------------------------------



 



the Bank relating to the Letter of Credit, including those contained in any
commitment letter between the Bank and the Borrower executed in anticipation of
this Agreement.
     Section 7.15 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER RELATED DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS SHALL BE TRIED
AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
SANTA CLARA, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT BANK’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE BANK ELECTS TO BRING SUCH ACTION
OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER AND THE
BANK WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.
          (c) THE BORROWER AND THE BANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE RELATED DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE BORROWER AND
BANK REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     Section 7.16 Reference Provision.
          (a) In the event the Jury Trial Waiver provision contained in
Section 7.16(c) is invalid or unenforceable, the parties elect to proceed under
this Judicial Reference Provision.

Page 25



--------------------------------------------------------------------------------



 



          (b) Other than (i) nonjudicial foreclosure of security interests in
real or personal property, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a "Claim”) between
the parties arising out of or relating to this Agreement or any Loan Document,
will be resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided herein or in the
Related Documents, venue for the reference proceeding will be in the Superior
Court or Federal District Court in the County or District where the real
property, if any, is located or in a County or District where venue is otherwise
appropriate under applicable law (the “Court”).
          (c) The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.
          (d) The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested to (i) set
the matter for a status and trial- setting conference within fifteen (15) days
after the date of selection of the referee, (ii) if practicable, try all issues
of law or fact within ninety (90) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision. Any decision rendered by the referee will be
final, binding and conclusive, and judgment shall be entered pursuant to CCP
§644.
          (e) The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered, no party shall be
entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
          (f) Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to

Page 26



--------------------------------------------------------------------------------



 



award costs to the prevailing party, the parties will equally share the cost of
the referee and the court reporter at trial.
          (g) The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, provide all temporary
or provisional remedies, enter equitable orders that will be binding on the
parties and rule on any motion which would be authorized in a trial, including
without limitation motions for summary judgment or summary adjudication. The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference. The
referee’s decision shall be entered by the Court as a judgment or an order in
the same manner as if the action had been tried by the Court. The parties
reserve the right to appeal from the final judgment or order or from any
appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
          (h) If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
          (i) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND
THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS
REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
RELATED DOCUMENTS.
[Remainder Of This Page Intentionally Left Blank]

Page 27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Bank have duly executed this
Agreement effective as of the date first above written.

              THE BORROWER:   GENITOPE CORPORATION    
 
           
 
  BY:   /s/ John Vuko    
 
           
 
  Name:   John Vuko    
 
           
 
  Title:   CFO    
 
           
 
            THE BANK:   COMERICA BANK    
 
           
 
  BY:   /s/ Robert Hurley    
 
           
 
  Name:   Robert Hurley    
 
           
 
  Title:   VP    
 
           

Page 28



--------------------------------------------------------------------------------



 



EXHIBIT A, B AND C
FORMS OF IRREVOCABLE LETTER OF CREDIT

Page 29



--------------------------------------------------------------------------------



 



COMERICA BANK HAS PREPARED THIS DRAFT UPON THE REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY ISSUING BANK
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE OR
THE WILLINGNESS OF ISSUING BANK TO ISSUE THIS LETTER OF CREDIT IN THIS OR ANY
OTHER FORM.
DATE:                                         
BENEFICIARY
THE RICHARD T. PEERY SEPARATE PROPERTY TRUST
AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
2560 MISSION COLLEGE BLVD., SUITE 101
SANTA CLARA, CA. 95054
Construction Security Deposit: 6900 Dumbarton Circle, Fremont, CA (Ardenwood
IV-5)
We hereby establish our irrevocable standby letter of credit no. xxxxxx-xx, in
your favor for the account of genitope corporation, 525 penobscot drive, redwood
city, ca. 94063 in the amount of usd$11,000,000.00 (Eleven million u.s. dollars)
to expire on may 30, 2009, available by payment of your draft(s) at sight on us
when accompanied by the following documents:
1. A WRITTEN AND DATED STATEMENT ON THE BENEFICIARY’S LETTERHEAD SIGNED BY ONE
PURPORTING TO BE AN OFFICER OR AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
INDICATING NAME AND TITLE OF THE SIGNER WITH THE FOLLOWING WORDING:
“THE UNDERSIGNED BEING A DULY AUTHORIZED REPRESENTATIVE OR OFFICER OF THE
RICHARD T. PEERY SEPARATE PROPERTY TRUST AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
(“LANDLORD”), HEREBY REPRESENTS AND WARRANTS THAT THE AMOUNT OF THE ACCOMPANYING
DRAFT REPRESENTS AND COVERS MONIES DUE AND OWING TO LANDLORD BY GENITOPE
CORPORATION, UNDER THAT CERTAIN “CONSTRUCTION AGREEMENT” DATED MAY 16, 2005
ENTERED INTO BETWEEN TENANT AND BENEFICIARY (“CONSTRUCTION AGREEMENT”) RELATED
TO THAT CERTAIN LEASE AGREEMENT 0545-GEN101-01 DATED MAY 16, 2005 BETWEEN
GENITOPE CORPORATION AND THE BENEFICIARY FOR THE PROPERTY LOCATED AT 6900
DUMBARTON CIRCLE-BLDG. IV-5, FREMONT, CA. 94555 (THE “LEASE”) FOR THE PURPOSE OF
COMPLETING CONSTRUCTION OF THE “INTERIOR IMPROVEMENTS” (AS DEFINED IN THE
LEASE”) WITHIN THE PREMISES (AS DEFINED IN THE “LEASE”) IN THE EVENT GENITOPE
CORPORATION FAILS TO PAY ANY SUMS WHEN DUE UNDER ANY CONSTRUCTION CONTRACT FOR
THE “INTERIOR IMPROVEMENTS” OR TO COMPLETE SUCH CONSTRUCTION AS AND WHEN
REQUIRED UNDER THE CONSTRUCTION AGREEMENT OR IN THE EVENT ANY LIENS ARE FILED
AGAINST THE PROPERTY (AS DEFINED IN THE LEASE).
2. The original letter of credit and any amendments thereto.
Special conditions:

 



--------------------------------------------------------------------------------



 



ANY DRAWING CERTIFICATE MAY BE PRESENTED IN PERSON OR BY TELEFACSIMILE AT
(415) 477-3310 TO THE ATTENTION OF MANAGER, INTERNATIONAL TRADE SERVICES
PROVIDED THE DRAWING BY TELECOPY IS CONFIRMED BY TELEPHONE AT (415) 477-3318,
3259 OR 3253. IF DRAWINGS ARE PRESENTED BY TELEFACSIMILE SUCH TRANSMISSION SHALL
INCLUDE A COPY OF THIS LETTER OF CREDIT AND AMENDMENT(S) IF ANY AND IMMEDIATELY
THEREAFTER, THE ORIGINAL DEMAND AND THIS LETTER OF CREDIT AND AMENDMENT(S) IF
ANY, SHALL BE SENT VIA OVERNIGHT MAIL TO COMERICA BANK, 2 EMBARCADERO CENTER,
SAN FRANCISCO, CA. 94111. IF SUCH DEMAND IS LESS THAN THE FACE AMOUNT OF THIS
LETTER OF CREDIT, THE ORIGINAL LETTER OF CREDIT AND AMENDMENT(S) IF ANY WILL BE
IMMEDIATELY RETURNED TO THE BENEFICIARY VIA OVERNIGHT MAIL.
Partial drawings permitted.
All banking charges including courier and transfer fees are for the account of
applicant.
we hereby agree with you that all notices, if any, to the beneficiary from
comerica bank, the issuer of this standby letter of credit, shall be sent to the
beneficiary by U.S. Certified Mail at applicant’s expense.
all draft(s) drawn under this standby letter of credit must be marked “drawn
under comerica bank standby letter of credit no. ___.”
the original of this letter of credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the beneficiary unless it is fully utilized.
this letter of credit may be transferred successively in its entirety (but not
in part) only up to the then available amount in favor of a nominated transferee
that is the successor in interest to the beneficiary or is the new owner of
certain stated property (“transferee”), assuming such transfer to such
transferee is in compliance with all applicable u.s. laws and regulations. at
the time of transfer, the original letter of credit and original amendment(s) if
any, must be surrendered to us together with our transfer form attached hereto,
in case of any transfer under this letter of credit, the draft and any required
statement must be executed by the transferee and where the beneficiary’s name
appears within this standby letter of credit, the transferee’s name is
automatically substituted therefore.
this standby letter of credit sets forth in full the terms of our undertaking
and such undertaking shall not be in any way modified, amended, or amplified by
reference to any document, instrument or agreement referred to herein or in
which this standby letter of credit is referred to or to which this standby
letter of credit relates, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement.

 



--------------------------------------------------------------------------------



 



except so far as otherwise expressly stated this standby letter of credit is
subject to the international standby practices (“ISP98”), international chamber
fo commerce (1998 version and any subsequent revisions).
we hereby engage with you that all document(s) drawn under and in compliance
with this standby letter of credit will be duly honored UPON PRESENTATION at our
office located at 2 embarcadero center, suite 300, san francisco, ca. 94111 or
by overnight delivery services on or before the expiration date at 3:00 pm.
verbiage approved: genitope corporation
by:                                         
its:                                         
date:                                         

 



--------------------------------------------------------------------------------



 



COMERICA BANK HAS PREPARED THIS DRAFT UPON THE REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY ISSUING BANK
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE OR
THE WILLINGNESS OF ISSUING BANK TO ISSUE THIS LETTER OF CREDIT IN THIS OR ANY
OTHER FORM.
DATE:                                         
BENEFICIARY
THE RICHARD T. PEERY SEPARATE PROPERTY TRUST
AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
2560 MISSION COLLEGE BLVD., SUITE 101
SANTA CLARA, CA. 95054
Construction Security Deposit: 6800 Dumbarton Circle, Fremont, CA (Ardenwood
IV-6)
We hereby establish our irrevocable standby letter of credit no. xxxxxx-xx, in
your favor for the account of genitope corporation, 525 penobscot drive, redwood
city, ca. 94063 in the amount of usd$23,000,000.00 (twenty-three million u.s.
dollars) to expire on may 30, 2009, available by payment of your draft(s) at
sight on us when accompanied by the following documents:
1. A WRITTEN AND DATED STATEMENT ON THE BENEFICIARY’S LETTERHEAD SIGNED BY ONE
PURPORTING TO BE AN OFFICER OR AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
INDICATING NAME AND TITLE OF THE SIGNER WITH THE FOLLOWING WORDING:
“THE UNDERSIGNED BEING A DULY AUTHORIZED REPRESENTATIVE OR OFFICER OF THE
RICHARD T. PEERY SEPARATE PROPERTY TRUST AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
(“LANDLORD”), HEREBY REPRESENTS AND WARRANTS THAT THE AMOUNT OF THE ACCOMPANYING
DRAFT REPRESENTS AND COVERS MONIES DUE AND OWING TO LANDLORD BY GENITOPE
CORPORATION, UNDER THAT CERTAIN “CONSTRUCTION AGREEMENT” DATED MAY 16, 2005
ENTERED INTO BETWEEN TENANT AND BENEFICIARY (“CONSTRUCTION AGREEMENT”) RELATED
TO THAT CERTAIN LEASE AGREEMENT 0546-GEN101-01 DATED MAY 16, 2005 BETWEEN
GENITOPE CORPORATION AND THE BENEFICIARY FOR THE PROPERTY LOCATED AT 6800
DUMBARTON CIRCLE-BLDG. IV-6 , FREMONT, CA. 94555 (THE “LEASE”) FOR THE PURPOSE
OF COMPLETING CONSTRUCTION OF THE “INTERIOR IMPROVEMENTS” (AS DEFINED IN THE
LEASE”) WITHIN THE PREMISES (AS DEFINED IN THE “LEASE”) IN THE EVENT GENITOPE
CORPORATION FAILS TO PAY ANY

 



--------------------------------------------------------------------------------



 



SUMS WHEN DUE UNDER ANY CONSTRUCTION CONTRACT FOR THE “INTERIOR IMPROVEMENTS” OR
TO COMPLETE SUCH CONSTRUCTION AS AND WHEN REQUIRED UNDER THE CONSTRUCTION
AGREEMENT OR IN THE EVENT ANY LIENS ARE FILED AGAINST THE PROPERTY (AS DEFINED
IN THE LEASE).
2. The original letter of credit and any amendments thereto.
Special conditions:
ANY DRAWING CERTIFICATE MAY BE PRESENTED IN PERSON OR BY TELEFACSIMILE AT
(415) 477-3310 TO THE ATTENTION OF MANAGER, INTERNATIONAL TRADE SERVICES
PROVIDED THE DRAWING BY TELECOPY IS CONFIRMED BY TELEPHONE AT (415) 477-3318,
3259 OR 3253. IF DRAWINGS ARE PRESENTED BY TELEFACSIMILE SUCH TRANSMISSION SHALL
INCLUDE A COPY OF THIS LETTER OF CREDIT AND AMENDMENT(S) IF ANY AND IMMEDIATELY
THEREAFTER, THE ORIGINAL DEMAND AND THIS LETTER OF CREDIT AND AMENDMENT(S) IF
ANY, SHALL BE SENT VIA OVERNIGHT MAIL TO COMERICA BANK, 2 EMBARCADERO CENTER,
SAN FRANCISCO, CA. 94111. IF SUCH DEMAND IS LESS THAN THE FACE AMOUNT OF THIS
LETTER OF CREDIT, THE ORIGINAL LETTER OF CREDIT AND AMENDMENT(S) IF ANY WILL BE
IMMEDIATELY RETURNED TO THE BENEFICIARY VIA OVERNIGHT MAIL.
Partial drawings permitted.
All banking charges including courier and transfer fees are for the account of
applicant.
we hereby agree with you that all notices, if any, to the beneficiary from
comerica bank, the issuer of this standby letter of credit, shall be sent to the
beneficiary by U.S. Certified Mail at applicant’s expense.
all draft(s) drawn under this standby letter of credit must be marked “drawn
under comerica bank standby letter of credit no. ___.”
the original of this letter of credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the beneficiary unless it is fully utilized.
this letter of credit may be transferred successively in its entirety (but not
in part) only up to the then AVAILABLE AMOUNT in favor of a nominated transferee
that is the successor in interest to the beneficiary or is the new owner of
certain stated property (“transferee”), assuming such transfer to such
transferee is in compliance with all applicable u.s. laws and regulations. at
the time of transfer, the original letter of credit and original

 



--------------------------------------------------------------------------------



 



amendment(s) if any, must be surrendered to us together with our transfer form
attached hereto, in case of any transfer under this letter of credit, the draft
and any required statement must be executed by the transferee and where the
beneficiary’s name appears within this standby letter of credit, the
transferee’s name is automatically substituted therefore.
this standby letter of credit sets forth in full the terms of our undertaking
and such undertaking shall not be in any way modified, amended, or amplified by
reference to any document, instrument or agreement referred to herein or in
which this standby letter of credit is referred to or to which this standby
letter of credit relates, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement.
except so far as otherwise expressly stated this standby letter of credit is
subject to the international standby practices (“ISP98”), international chamber
fo commerce (1998 version and any subsequent revisions).
we hereby engage with you that all document(s) drawn under and in compliance
with this standby letter of credit will be duly honored UPON PRESENTATION at our
office located at 2 embarcadero center, suite 300, san francisco, ca. 94111 or
by overnight delivery services on or before the expiration date at 3:00 pm.
verbiage approved: genitope corporation
by:                                         
its:                                         
date:                                         

 



--------------------------------------------------------------------------------



 



COMERICA BANK HAS PREPARED THIS DRAFT UPON THE REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY ISSUING BANK
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE OR
THE WILLINGNESS OF ISSUING BANK TO ISSUE THIS LETTER OF CREDIT IN THIS OR ANY
OTHER FORM.
DATE:                                         
BENEFICIARY
THE RICHARD T. PEERY SEPARATE PROPERTY TRUST
AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
2560 MISSION COLLEGE BLVD., SUITE 101
SANTA CLARA, CA. 95054
Security Deposit: 6900 Dumbarton Circle, Fremont, CA (Ardenwood IV-5)
We hereby establish our irrevocable standby letter of credit no. xxxxxx-xx, in
your favor for the account of genitope corporation, 525 penobscot drive, redwood
city, ca. 94063 in the amount of usd$500,000.00 (five hundred thousand u.s.
dollars) to expire on january 29, 2021, available by payment of your draft(s) at
sight on us when accompanied by the following documents:
1. A WRITTEN AND DATED STATEMENT ON THE BENEFICIARY’S LETTERHEAD SIGNED BY ONE
PURPORTING TO BE AN OFFICER OR AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
INDICATING NAME AND TITLE OF THE SIGNER WITH THE FOLLOWING WORDING:
“THE UNDERSIGNED BEING A DULY AUTHORIZED REPRESENTATIVE OR OFFICER OF THE
RICHARD T. PEERY SEPARATE PROPERTY TRUST AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
(“LANDLORD”), HEREBY REPRESENTS AND WARRANTS THAT THE AMOUNT OF THE ACCOMPANYING
DRAFT REPRESENTS AND COVERS MONIES DUE AND OWING TO LANDLORD BY GENITOPE
CORPORATION (TENANT), PURSUANT TO A “DEFAULT” AS DEFINED UNDER THAT LEASE
AGREEMENT 0545-GEN101-01 DATED MAY 16, 2005 LOCATED AT 6900 DUMBARTON CIRCLE,
FREMONT, CA. 94555 (THE “LEASE”) BY AND BETWEEN LANDLORD AND TENANT, AND ANY
CURE PERIODS OR GRACE PERIODS FOR SUCH DEFAULT HAVE LAPSED WITHOUT REMEDY
FOLLOWING RECEIPT BY TENANT OF THE NOTICE OF SUCH DEFAULT. FURTHERMORE, LANDLORD
HEREBY REPRESENTS AND WARRANTS AND DELIVERS EVIDENCE THAT LANDLORD HAS PROVIDED
TO TENANT THE WRITTEN NOTICE OF SUCH DEFAULT WHICH WAS RECEIVED BY TENANT UNDER
THE APPLICABLE PROVISIONS OF THE LEASE.”
2. The original letter of credit and any amendments thereto.
Special conditions:
ANY DRAWING CERTIFICATE MAY BE PRESENTED IN PERSON OR BY TELEFACSIMILE AT
(415) 477-3310 TO THE ATTENTION OF MANAGER, INTERNATIONAL TRADE SERVICES
PROVIDED THE DRAWING BY TELECOPY IS CONFIRMED BY TELEPHONE AT (415) 477-3318,
3259 OR 3253. IF DRAWINGS ARE PRESENTED BY TELEFACSIMILE SUCH TRANSMISSION

 



--------------------------------------------------------------------------------



 



SHALL INCLUDE A COPY OF THIS LETTER OF CREDIT AND AMENDMENT(S) IF ANY AND
IMMEDIATELY THEREAFTER, THE ORIGINAL DEMAND AND THIS LETTER OF CREDIT AND
AMENDMENT(S) IF ANY, SHALL BE SENT VIA OVERNIGHT MAIL TO COMERICA BANK, 2
EMBARCADERO CENTER, SAN FRANCISCO, CA. 94111. IF SUCH DEMAND IS LESS THAN THE
FACE AMOUNT OF THIS LETTER OF CREDIT, THE ORIGINAL LETTER OF CREDIT AND
AMENDMENT(S) IF ANY WILL BE IMMEDIATELY RETURNED TO THE BENEFICIARY VIA
OVERNIGHT MAIL.
Partial drawings permitted.
All banking charges including courier and transfer fees are for the account of
applicant.
we hereby agree with you that all notices, if any, to the beneficiary from
comerica bank, the issuer of this standby letter of credit, shall be sent to the
beneficiary by U.S. Certified Mail at applicant’s expense.
all draft(s) drawn under this standby letter of credit must be marked “drawn
under comerica bank standby letter of credit no. ___.”
the original of this letter of credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the beneficiary unless it is fully utilized.
this letter of credit may be transferred successively in its entirety (but not
in part) only up to the then AVAILABLE AMOUNT in favor of a nominated transferee
that is THE SUCCESSOR in interest to the beneficiary or is the new owner of
certain stated property (“transferee”), assuming such transfer to such
transferee is in compliance with all applicable u.s. laws and regulations. at
the time of transfer, the original letter of credit and original amendment(s) if
any, must be surrendered to us together with our transfer form attached hereto,
in case of any transfer under this letter of credit, the draft and any required
statement must be executed by the transferee and where the beneficiary’s name
appears within this standby letter of credit, the transferee’s name is
automatically substituted therefore.
this standby letter of credit sets forth in full the terms of our undertaking
and such undertaking shall not be in any way modified, amended, or amplified by
reference to any document, instrument or agreement referred to herein or in
which this standby letter of credit is referred to or to which this standby
letter of credit relates, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement.
except so far as otherwise expressly stated this standby letter of credit is
subject to the international standby practices (“ISP98”), international chamber
fo commerce (1998 version and any subsequent revisions).
we hereby engage with you that all document(s) drawn under and in

 



--------------------------------------------------------------------------------



 



compliance with this standby letter of credit will be duly honored upon
presentation at our office located at 2 embarcadero center, suite 300, san
francisco, ca. 94111 or by overnight delivery services on or before the
expiration date at 3:00 pm.
verbiage approved: genitope corporation
by:                                         
its:                                         
date:                                     

 



--------------------------------------------------------------------------------



 



COMERICA BANK HAS PREPARED THIS DRAFT UPON THE REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY ISSUING BANK
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE OR
THE WILLINGNESS OF ISSUING BANK TO ISSUE THIS LETTER OF CREDIT IN THIS OR ANY
OTHER FORM.
DATE:                                         
BENEFICIARY
THE RICHARD T. PEERY SEPARATE PROPERTY TRUST
AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
2560 MISSION COLLEGE BLVD., SUITE 101
SANTA CLARA, CA. 95054
Security Deposit: 6800 Dumbarton Circle, Fremont, CA (Ardenwood IV-6)
We hereby establish our irrevocable standby letter of credit no. xxxxxx-xx, in
your favor for the account of genitope corporation, 525 penobscot drive, redwood
city, ca. 94063 in the amount of usd $500,000.00 (five hundred thousand u.s.
dollars) to expire on january 29, 2021, available by payment of your draft(s) at
sight on us when accompanied by the following documents:
1. A WRITTEN AND DATED STATEMENT ON THE BENEFICIARY’S LETTERHEAD SIGNED BY ONE
PURPORTING TO BE AN OFFICER OR AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
INDICATING NAME AND TITLE OF THE SIGNER WITH THE FOLLOWING WORDING:
“THE UNDERSIGNED BEING A DULY AUTHORIZED REPRESENTATIVE OR OFFICER OF THE
RICHARD T. PEERY SEPARATE PROPERTY TRUST AND THE JOHN ARRILLAGA SURVIVOR’S TRUST
(“LANDLORD”), HEREBY REPRESENTS AND WARRANTS THAT THE AMOUNT OF THE ACCOMPANYING
DRAFT REPRESENTS AND COVERS MONIES DUE AND OWING TO LANDLORD BY GENITOPE
CORPORATION (TENANT), PURSUANT TO A “DEFAULT” AS DEFINED UNDER THAT LEASE
AGREEMENT 0546-GEN101-01 DATED MAY 16, 2005 LOCATED AT 6800 DUMBARTON CIRCLE,
FREMONT, CA. 94555 (THE “LEASE”) BY AND BETWEEN LANDLORD AND TENANT, AND ANY
CURE PERIODS OR GRACE PERIODS FOR SUCH DEFAULT HAVE LAPSED WITHOUT REMEDY
FOLLOWING RECEIPT BY TENANT OF THE NOTICE OF SUCH DEFAULT. FURTHERMORE, LANDLORD
HEREBY REPRESENTS AND WARRANTS AND DELIVERS EVIDENCE THAT LANDLORD HAS PROVIDED
TO TENANT THE WRITTEN NOTICE OF SUCH DEFAULT WHICH WAS RECEIVED BY TENANT UNDER
THE APPLICABLE PROVISIONS OF THE LEASE.”
2. The original letter of credit and any amendments thereto.
Special conditions:
ANY DRAWING CERTIFICATE MAY BE PRESENTED IN PERSON OR BY TELEFACSIMILE AT
(415) 477-3310 TO THE ATTENTION OF MANAGER, INTERNATIONAL TRADE SERVICES
PROVIDED THE DRAWING BY TELECOPY IS CONFIRMED BY TELEPHONE AT (415) 477-3318,
3259 OR 3253. IF DRAWINGS ARE PRESENTED BY TELEFACSIMILE SUCH TRANSMISSION

 



--------------------------------------------------------------------------------



 



SHALL INCLUDE A COPY OF THIS LETTER OF CREDIT AND AMENDMENT(S) IF ANY AND
IMMEDIATELY THEREAFTER, THE ORIGINAL DEMAND AND THIS LETTER OF CREDIT AND
AMENDMENT(S) IF ANY, SHALL BE SENT VIA OVERNIGHT MAIL TO COMERICA BANK, 2
EMBARCADERO CENTER, SAN FRANCISCO, CA. 94111. IF SUCH DEMAND IS LESS THAN THE
FACE AMOUNT OF THIS LETTER OF CREDIT, THE ORIGINAL LETTER OF CREDIT AND
AMENDMENT(S) IF ANY WILL BE IMMEDIATELY RETURNED TO THE BENEFICIARY VIA
OVERNIGHT MAIL.
Partial drawings permitted.
All banking charges including courier and transfer fees are for the account of
applicant.
we hereby agree with you that all notices, if any, to the beneficiary from
comerica bank, the issuer of this standby letter of credit, shall be sent to the
beneficiary by U.S. Certified Mail at applicant’s expense.
all draft(s) drawn under this standby letter of credit must be marked “drawn
under comerica bank standby letter of credit no. ___.”
the original of this letter of credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the beneficiary unless it is fully utilized.
this letter of credit may be transferred successively in its entirety (but not
in part) only up to the then AVAILABLE AMOUNT in favor of a nominated transferee
that is the successor in interest to the beneficiary or is the new owner of
certain stated property (“transferee”), assuming such transfer to such
transferee is in compliance with all applicable u.s. laws and regulations. at
the time of transfer, the original letter of credit and original amendment(s) if
any, must be surrendered to us together with our transfer form attached hereto,
in case of any transfer under this letter of credit, the draft and any required
statement must be executed by the transferee and where the beneficiary’s name
appears within this standby letter of credit, the transferee’s name is
automatically substituted therefore.
this standby letter of credit sets forth in full the terms of our undertaking
and such undertaking shall not be in any way modified, amended, or amplified by
reference to any document, instrument or agreement referred to herein or in
which this standby letter of credit is referred to or to which this standby
letter of credit relates, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement.
except so far as otherwise expressly stated this standby letter of credit is
subject to the international standby practices (“ISP98”), international chamber
fo commerce (1998 version and any subsequent revisions).

 



--------------------------------------------------------------------------------



 



we hereby engage with you that all document(s) drawn under and in compliance
with this standby letter of credit will be duly honored UPON PRESENTATION at our
offices located at 2 embarcadero center, suite 300, san francisco, ca. 94111 or
by overnight delivery services on or before the expiration date at 3:00 pm.
verbiage approved: genitope corporation
by:                                         
its:                                         
date:                                        

 